 KOMATSU AMERICA CORP
. 342 NLRB No. 62 
649
Komatsu America Corp. 
and Local Lodge No. 158 of 
the International Brotherhood of Boilermakers, 
Iron Ship Builders, Blacksmiths, Forgers and 
Helpers AFLŒCIO. 
Cases 33ŒCAŒ14021 and 33Œ
CAŒ14088 
July 30, 2004 
DECISION AND ORDER 
BY MEMBERS 
SCHAUMBER, WALSH, AND MEISBURG 
 On June 26, 2003,
 Administrative Law Judge Marion 
C. Ladwig issued the att
ached decision. The General 
Counsel filed exceptions and 
a supporting brief. The Re-
spondent filed an 
answering brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge™s rulings, findings, and conclusions and 
to adopt the recommended Order. 
This case arises out of th
e Respondent™s January 25, 
2002 outsourcing initiative.
1 The complaint alleged that 
the Respondent violated Section 8(a)(1) and (5) by fail-

ing to bargain at a meaningful time and in a meaningful 
manner regarding the effects of its outsourcing decision 
prior to its ﬁvolume-relatedﬂ reduction in force on July 1. 

The complaint further alleged that the Respondent vio-
lated Section 8(a)(1) by prohibiting employees from 
wearing a union T-shirt protesting the outsourcing. For 

the reasons discussed below, 
we agree with the judge™s 
recommendation to dismiss these allegations. 
1. In agreement with the judge, we find that the Re-
spondent satisfied its effects bargaining obligations with 
respect to its outsourcing initiative.
2 It is well settled that 
Section 8(a)(5) of the Act requires bargaining at ﬁa 
meaningful time and in a m
eaningful mannerﬂ over the 
effects of a decision to close a facility. 
First National 
Maintenance Corp. v. NLRB
, 452 U.S. 666, 681Œ682 
(1981). An element of meanin
gful effects bargaining is 
timely notice to the union of the decision. 
Metropolitan 
Teletronics Corp.
, 279 NLRB 957, 959 (1986), enfd. 
mem. 819 F.2d 1130 (2d Cir. 1987). Effects bargaining 
also must occur sufficiently before actual implementation 

of the decision so that the union is not presented with a 
fait accompli. 
Woodland Clinic
, 331 NLRB 735, 738 
(2000); 
Willamette Tug & Barge Co.
, 300 NLRB 282, 
283 fn. 3 (1990). Relevant to this determination is 
                                                          
 1 All dates refer to 2002 unless otherwise indicated. 
2 While we agree with the judge that the Respondent engaged in 
meaningful effects bargaining, we di
savow the judge™s implication that 
effects bargaining would be illusory 
because the no-strik
e clause in the 
parties™ collective-bargaining agreem
ent deprived the Union of bargain-
ing power. 
whether the union is afforded an opportunity to bargain 
ﬁat a time when it still represented employees upon 
whom the Company relied for services.ﬂ 
Metropolitan 
Teletronics Corp.
, 279 NLRB at 959. 
Applying these principles here, we find that the Re-
spondent satisfied its effects bargaining obligation. The 
Respondent announced the outsourcing initiative in 

January, well in advance of its implementation. Effects 
bargaining ensued at the request of the Union. The Re-
spondent transferred to its fa
cilities in Japan a rear sus-
pension subassembly in January, and one axle assembly 
in June, while negotiations were in progress, and also 
removed approximately 20
 machine tools from the ma-
chine shop.
3 The vast majority of assembly and manufac-
turing processes remained, however, following these 

transfers, and the General Co
unsel does not assert that 
these transfers prevented mean
ingful effects bargaining. 
The General Counsel does c
ontend, however, that the 
Respondent partially implemented its outsourcing deci-
sion on July 1 when it imposed a reduction in force and 
thereby presented the Union 
with a fait accompli, which 
did preclude meaningful effect
s bargaining thereafter. In 
agreement with the 
judge, we find that the record evi-
dence does not support this contention. 
First, we find that the General Counsel failed to show a 
causal nexus between the outsourcing initiative and this 
reduction in force.
4 As detailed in the judge™s decision, 
the July 1 reduction in force 
adversely affected the entire 
work force, not just the m
achine shop, and was caused by 
a general downturn in business. In the machine shop, 

however, there were fewer volume-related layoffs than in 
the rest of the work force and the employee complement 
in the shop, as a percentage of the total work force, actu-
ally increased following the layoffs. Additionally, at the 
time of the layoffs, the Respondent had only outsourced 

two components of the nearly 300 components manufac-
tured in the machine shop. Although not mentioned by 
the judge in his decision, th
e record shows that the Re-
spondent added new work in the shop pursuant to an out-
side manufacturing contract 
that the Respondent received 
in June and increased the employee complement in the 

                                                          
 3 Five machine tools were moved to
 Japan because of the June trans-
fer of axle production to those fac
ilities. The remaining machine tools, 
which were not used in the production of axles, were obsolete and were 

removed as part of the Respondent
™s normal tool replacement scheme 
for the machine shop. 
4 The judge specifically found that the evidence did not disclose how 
many of the layoffs in the machine 
shop resulted from the transfer of 
components to Japan and how many 
resulted from a general downturn 
in business. There are no exceptions to
 this finding. To the extent that 
portions of the judge™s analysis else
where in his decision could be read 
to suggest that the record establishes a nexus between the layoffs and 
the outsourcing initiative, we find that the record does not support such 

a proposition.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 650 
machine shop, as well as the en
tire work force, after July 
1, as business improved. In these circumstances, we find 
that a causal nexus has not 
been shown between the out-
sourcing initiative and the reduction in force. 
Second, the parties initiated effects bargaining prior to 
the June outsourcing and, notwithstanding the July 1 
layoffs, continued bargaining for some time thereafter. 

Although the General Counsel asserts that no meaningful 
effects bargaining took place pr
ior to the July 1 layoffs, 
we find that the parties had exchanged information re-

quests and proposals. Moreover, it is undisputed that 
post-July 1 bargaining was substantive and covered all 
open issues. 
In these circumstances, the Union was not deprived of 
its bargaining leverage nor was it presented with a fait 

accompli by the July 1 reduction in force. Accordingly, 
we find that the Respondent, by meeting with the Union 
and bargaining over severance benefits for machine shop 

employees both before and after July 1, engaged in 
meaningful bargaining at a m
eaningful time and satisfied 
its 8(a)(5) effects bargaining obligation.
 2. We also agree with th
e judge that the Respondent 
did not violate Section 8(a)(1) by instructing employees 
to stop wearing a T-shirt created by the Union to protest 

the outsourcing. In general, employees have a protected 
right under Section 7 of the Act to make known their 
concerns and grievances pertaining to the employment 

relationship, which includes wearing union insignia 
while at work. 
Republic Aviation Corp. v. NLRB
, 324 
U.S. 793, 801Œ803 (1945); 
Southwestern Bell Telephone 
Co.
, 200 NLRB 667, 669Œ670 (1972); see generally
 Bell-
Atlantic-Pennsylvania, Inc.
, 339 NLRB 1084, 1086 
(2003), enfd. 99 Fed. Appx. 233 (D.C. Cir. 2004). Here 
the T-shirt read: ﬁDecember 
7, 1941ﬂ on the front and 
ﬁHistory Repeats Negotiate Not Intimidateﬂ on the back. 

We assume, without deciding, that wearing this T-shirt 
was protected activity under Section 7.
 Section 7 rights, however, may give way when ﬁspe-
cial circumstancesﬂ override
 the employees™ Section 7 
interests and legitimize the regulation of such apparel. 
Evergreen Nursing Home & Rehabilitation Center
, 198 
NLRB 775, 778Œ779 (1972). The Board has previously 
found such special circumstances justifying the proscrip-
tion of union slogans or apparel when their display may 

jeopardize employee safety, da
mage machinery or prod-
ucts, exacerbate employee dissension, or unreasonably 
interfere with a public image that the employer has estab-

lished, or when necessary to maintain decorum and dis-
cipline among employees. 
Nordstrom, Inc.
, 264 NLRB 
698, 700 (1982); 
Southwestern Bell
, 200 NLRB at 670 
(permitting employer to ban sweatshirt criticizing the 
employer in an obscene manner). 
Here, the Union™s Pearl Harbor T-shirt directly in-
voked a highly charged and inflammatory comparison 
between the Respondent™s outsourcing plans and the 
Japanese ﬁsneak attackﬂ on the United States on Decem-

ber 7, 1941. This comparison
 was especially inflamma-
tory and offensive because the Respondent is a Japanese-
owned company. In addition, 
an employer may also le-
gitimately be concerned about the potential disruption to 
the harmonious employee-management relationship 
caused by the provocative apparel of its employees. See
 Southwestern Bell
, supra at 670.
5 Particularly in light of 
the Union™s clear appeal to ethnic prejudices, we find 
that the T-shirt was sufficiently offensive and provoca-
tive to justify its regulation by the Respondent.
 Cf.
 Noah™s New York Bagels
, 324 NLRB 266, 275 (1997) 
(stating that employer could prohibit a union T-shirt stat-
ing, ﬁIf its not Union, its not Kosherﬂ).
6 As in 
Southwestern Bell
, supra, at 671, this conclusion 
is fortified by the parties™ longstanding bargaining rela-
tionship with no showing of hostility between the Re-
spondent and the Union; the Union™s previous use of hats 

and armbands, without objection, to publicize employee-
management disputes; the fact that no employee was 
disciplined for wearing the 
T-shirt; and the fact that 
when employees did wear the T-shirt the Respondent 
urged the Union to counsel its members not to wear the 
shirts before communicating with employees directly.
7 ORDER The complaints are dismissed. 
 MEMBER WALSH
, dissenting in part. 
I agree with my colleagues™ discussion and adoption of 
the judge™s recommendation to dismiss the allegation 
that the Respondent violated Section 8(a)(5) by refusing 
to bargain about the effects of the outsourcing of some 

production work. The judge also recommended dismissal 
of the allegation that the Respondent violated Section 
8(a)(1) by ordering employees to stop wearing a T-shirt 

                                                          
 5 Although our colleague takes 
issue with our reliance upon 
South-
western Bell, the case is well-established Board precedent dating back 
over 30 years and we see no reason to depart from it in deciding this 

case. 6 Our colleague criticizes our reliance on 
Noah™s New York Bagels
 because there was no specific allegation in that case that the employer™s 

prohibition of the T-shirt was unlaw
ful. We have, however, recently 
cited Noah™s 
for the very principle cited above in 
Bell-Atlantic-Pennsylvania
, supra at 1086 (cited by our colleague himself for its 
general principles) and we accordingly rely on it in deciding this case 
as well. 7 As noted by our dissenting colle
ague, the parties at one point 
agreed that the Union would dissuade its members from wearing the T-
shirt as long as effects bargaining negotiations were fruitful. The exis-
tence of this agreement does not detract from our conclusion that the 

special circumstances described above justified the Respondent™s pro-
scription of the T-shirt.  KOMATSU AMERICA CORP
. 651
created by the Union to prot
est the outsourcing, finding 
that wearing the shirt was 
not protected activity. Al-
though my colleagues acknowledge that employees have 
a protected right under Section 7 of the Act to make 

known their concerns and grievances pertaining to the 
employment relationship, and assume, albeit without 
deciding, that wearing the T-shirt was protected activity 

under Section 7, they find 
that ﬁspecial circumstancesﬂ 
override the employees™ Section 7 interests and legiti-
mize the Respondent™s ban on the T-shirt. A review of 

the record, however, does no
t show any special circum-
stances justifying the ban. Ac
cordingly, th
e Respondent™s 
ban on the T-shirt must be held to violate Section 8(a)(1). 
1. Background 
The Union represents all of
 the Respondent™s produc-
tion and maintenance employees at the Respondent™s 
Peoria, Illinois plant. The unit employees were covered 
by a collective-bargaining 
agreement between the Re-
spondent and the Union at the time of the 2002 events in 
question.
1 The Respondent is a Japane
se-owned company. The 
parent company has worldwide operations. Its facilities 
in North America include 
Komex, Mexico; Candiac, 
Canada; Chattanooga, Tennessee; and the Peoria facility.   
The T-shirts in question were in support of certain 
then-pending unfair labor 
practice charges and griev-
ances filed against the Respondent because of its alleged 

failure to give the Union an opportunity to bargain with 
the Respondent before implementing changes in terms 
and conditions of employment. The T-shirts had ﬁDe-

cember 7, 1941ﬂ printed on the front and, printed on the 
back:  History Repeats 
Negotiate 
 Not  
Intimidate 
The T-shirts were first worn on Friday, September 6. 
About 20 employees purchase
d them. The record does 
not establish, however, how many of the approximately 
220 unit employees actually wore the T-shirts. In any 
event, the Respondent™s labor relations specialist, Donna 

Brooks, called Union President Kevin Kocher (an em-
ployee) that day to ask about the T-shirts. He fully de-
scribed them to her and told her that the T-shirts were 

being worn in support of the above mentioned unfair 
labor practice charges and grievances, that the T-shirts 
were not being distributed en masse, that there was no 

demonstration planned, and that there was no plan for 
everyone to wear T-shirts 
on the same day. Kocher im-
                                                          
 1 All dates are 2002 unless 
expressed otherwise.  
mediately followed up his telephone conversation with 
Brooks with an e-mail to her, reiterating what the T-
shirts said and what they were being worn in support of. 
Later that day, Gary Aubry, vice president of human 
resources for Komatsu North America, and the Respon-
dent™s human resources manager, Pamela Slaby, called 
Kocher on a conference call. In
 response to their question 
about a rumor they had heard, 
Kocher told them that the 
Union was not going to have a demonstration or any 
other organized activity on the following Monday, Sep-

tember 9. After Kocher told
 Aubry and Slaby what the T-
shirts said, Aubry expressed concern that wearing the T-
shirts could jeopardize the recently initiated negotiations 
between the Respondent and the Union over the effects 
of the Respondent™s decision to eliminate the machine 

shop and some other jobs.
2 Aubry told Kocher that the 
Respondent would make anyone who wore the T-shirt to 
work on the following Monday remove it or wear it in-

side out, or leave the plant or be disciplined. In a subse-
quent telephone conversation on September 6, Kocher 
told Aubry that if Aubry would listen to Kocher for half 

an hour while Kocher voiced 
some concerns that he had 
about what had been taking 
place in the plant, then Ko-
cher would make Aubry ﬁa deal 
that he couldn™t refuse.ﬂ 
Aubry agreed to listen to Kocher. In return, at the end of 
Kocher™s presentation, he told
 Aubry that as long as the 
Respondent and the Union were engaged in fruitful nego-

tiations, Kocher would ask the employees not to wear the 
T-shirts. Aubry thanked Kocher, and the conversation 
ended. 
An additional 15 employees obtained T-shirts on 
Monday, September 9 (not from Kocher), but the record 
does not establish that any of those employees wore 
them. In any event, when Koch
er got to the 
plant at about 6:40 a.m. on September 9, he immediately began search-

ing out employees who were wearing the T-shirts. He 
asked approximately nine employees whom he found 
wearing them not to wear them again after that day. He 

explained to them that he had given his word in an 
agreement with Vice President Aubry that the Union 
would ask the employees not to wear the T-shirts as long 

as the Respondent and the Union were engaged in fruit-
ful negotiations. 
Later that day, however, Brooks informed Kocher that 
the Respondent was going to distribute a memorandum 
to all employees, requesting that they not wear the T-
shirts on company property and warning that anyone who 

continued to do so would be subject to (unspecified) dis-
                                                          
 2 The Respondent and the Union ha
d engaged in bargaining on Sep-
tember 4 and 5 about the effects of the Respondent™s decision to elimi-
nate the machine shop and some othe
r jobs. They subsequently engaged 
in bargaining on September 11, 12, and 13 about this subject. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 652 
cipline. Kocher told Brooks that he and Aubry had an 
agreement and that 
no such memorandum was necessary, 
but Brooks said that the Respondent was still going to 
distribute it. Specifically, the memorandum told the em-

ployees:  
 The [ﬁDecember 7, 1941ﬂ inscription] appearing on the 

T-shirt constitutes unacceptable ethnic disparagement 
of our Japanese co-workers. We have no interest in in-
terfering with anyone™s right to engage in protected, 

concerted activity. However, this particular inscription 
is offensive and bears no relationship to legitimate em-
ployee interests or working conditions. If you are wear-
ing one of these T-shirts, please change or turn it inside 
out. . . .  Anyone who refuses to cease displaying the 

offensive inscription will be subject to discipline. 
 At the time of the events in question, six individuals of 
Japanese descent were working at the Respondent™s Peo-
ria plant. None were unit employees. Indeed, all were 
actually employed by the Re
spondent™s parent company, 
Komatsu Japan. Mike Nakamu
ra and Yasuki Sato were 
ﬁco-general managersﬂ (not explained on the record) of 
the Peoria plant. Although th
eir offices were in a differ-
ent building from the plant building where the production 
and maintenance unit employees
 worked, they did spend 
significant time on the plant floor with the unit employ-

ees. Kevin Tamura worked in a different building from 
the plant building, but he sometimes walked through the 
plant building to get to a cigarette smoking area. Jum 

Koyama was an engineer whose office was in a different 
building from the plant building; he did no work on the 
plant floor. Rush Hiashy was on the cost reduction team 
and Mike Nosihoia was the quality control/quality assur-
ance manager. Their offices we
re in a different building 
from the plant building, and neither spent significant 
time inside the plant. 
The judge found that wearing the T-shirts was not a 
protected concerted activity
. My colleagues have not 
affirmed that finding. Rather, 
for purposes of their ensu-
ing analysis finding special
 circumstances, they have 
assumed, without deciding, that wearing the T-shirts was 
protected activity under Section 7 of the Act. I will pro-
ceed from that same assump
tion in arguing against my 
colleagues™ finding of speci
al circumstances.     
2. Applicable principles 
In Bell-Atlantic-Pennsylvania
, 339 NLRB 1084, 1086 
(2003), enfd. 99 Fed. Appx. 233 (D.C. Cir. 2004), the 
Board recently set forth prin
ciples that are applicable 
here:  
 [E]mployees have a protected right under Section 7 of 

the Act to make known their concerns and grievances 
pertaining to the employment relation and, therefore, to 
wear union insignia while at work. 
Republic Aviation 
Corp. v. NLRB
, 324 U.S. 793, 801Œ803 (1945). . . .  On 
the other hand, a Section 7 right may give way on oc-

casion when ﬁspecial circumstancesﬂ override the Sec-
tion 7 interest and legitimize the regulation or prohibi-
tion of such apparel. 
Evergreen Nursing Home
, 198 NLRB 775, 778Œ779 (1972). The Board has found spe-
cial circumstances justifying proscription of union in-
signia and apparel when their display may jeopardize 

employee safety, damage machinery or products, exac-
erbate employee dissension, or unreasonably interfere 
with a public image that the employer has established, 
as part of its business plan, through appearance rules 
for its employees. 
Nordstrom, Inc.
, 264 NLRB 698, 
700 (1982). 
 Similarly, in 
NLRB v. Mead Corp.
, 73 F.3d 74, 79 (6th 
Cir. 1996), enfg. 
Escanaba Paper Co.
, 314 NLRB 732 
(1994), the court said: 
 In order to justify a restriction on employees™ exercise 

of Section 7 rights, an employer must demonstrate the 
existence of ﬁspecial circumstancesﬂ which necessitate 

the banning of such insignia in order to reduce em-
ployee dissension or distractions from work, maintain 
employee safety and discipline, protect machinery or 

products, or project a certai
n image to the public. Spe-
cial circumstances arise most often where employees 
have significant contact with the public, where the slo-

gans at issue denigrate the employer™s product or busi-
ness, and where the slogans are patently offensive or 
vulgar. Employers may also infringe upon employees™ 
Section 7 rights to the extent necessary to maintain dis-
cipline and order in the workplace. Finally, employers 

have an interest, where applicable, in dress uniformity 
where employees have extended contact with the pub-
lic. [Citations omitted.] 
 3. Application of principles 
The record is absolutely de
void of any evidence that 
wearing the T-shirts might jeopardize employee safety, 
erode employee discipline, cau
se damage to machinery 
or products, distract empl
oyees from work, exacerbate 
employee dissension, or inte
rfere with a public image 
that the Respondent has established, as part of its busi-
ness plan, through appearance rules for its employees. 

Indeed, as to the last two potential special circumstances, 
the record does not show that there 
even was
 any em-
ployee dissension that the T-
shirts might have exacer-
bated, or that the Respondent (which manufactures 
43,000-cubic foot/300-ton capacity mining trucks) has 
even established
 a public image, as part of a business 
 KOMATSU AMERICA CORP
. 653
plan, through appearance rules for its employees. Indeed, 
there is nothing in the coll
ective-bargaining agreement 
about employee appearance or ap
parel, and there is noth-
ing in the record about any extra-contractual rules cover-

ing employee appearance or apparelŠother than, of 
course, the allegedly unlawful September 9 memoran-
dum in question. Moreover, not only do the employees 

not have 
significant
 contact with the public, they do not 
have any
 contact with the public. The message on the T-
shirts does not denigrate the Respondent™s products or 

business, nor is it patently offensive or vulgar. There are, 
in sum, no special circumstances even remotely warrant-
ing the Respondent™s prohibition against wearing the T-
shirt. Indeed, the record shows that on Friday, September 
6, the Respondent™s vice president, Aubry, at least im-

plicitly accepted Union Presiden
t Kocher™s plan simply 
to ask employees not to wear 
the T-shirt at work as long 
as the Respondent and the Union were still engaged in 

fruitful negotiations. And Kocher was in the process of 
implementing that plan on the morning of Monday, Sep-
tember 9, and fulfilling his part of his ﬁdealﬂ with Aubry, 

when the Respondent nevertheless distributed the memo-
randum to all employees prohibiting them from wearing 
the T-shirt. There is no evidence that anyone wore the T-

shirt in the plant after September 9.    
In his brief in support of exceptions to the judge™s rec-
ommended dismissal of this allegation, the General 

Counsel argues forcefully that the Respondent has failed 
to establish any special circ
umstances justifying its pro-
hibition against wearing the T-sh
irt. In its brief in answer 
to the General Counsel™s exceptions, however, the Re-
spondent argues only that wearing the T-shirt was not 
protected activity. The Respondent does not attempt to 
counter the General Counsel™s argument that the Re-
spondent has not established 
special circumstances that 
would justify the Respondent™s prohibition against wear-
ing the T-shirt even if it 
were protected activity.  
Nevertheless, my colleagues have taken up the special 
circumstances argument that the Respondent itself did 
not make. They find that th
e special circumstance justify-
ing the Respondent™s prohibition against wearing the T-

shirts is that the T-shirt™s (1) reference to December 7, 
1941 (and, implicitly, to the sneak attack on Pearl Harbor 
by Japan on that date), and its (2) statement ﬁHistory 

Repeats,ﬂ in conjunction with its entreaty (3) ﬁNegotiate 
Not Intimidate,ﬂ were especially inflammatory in combi-
nation here, because the Respondent is owned by a Japa-

nese company and the T-shirt could disrupt what my 
colleagues characterize as a harmonious employee-
management relationship.  But disruption of employee-

management relationships is, wisely and not surprisingly, 
not among the numerous special circumstances men-
tioned in the above-cited precedent that might justify a 
restriction on the exercise of Section 7 rights. Moreover, 
any such fear of disruption of the employee-management 
relationship caused by employees wearing the T-shirt in 

the plant is particularly belied here by the fact that the 
Respondent™s vice president, 
Aubry, and Union President 
Kocher were able quickly and amicably to come to an 

agreement on September 6 about how the Union would 
deal with this matterŠan ag
reement, alas, that was ap-
parently jettisoned by local management on the very next 

workday, while Kocher was attempting determinedly to 
live up to his part of his ﬁdealﬂ with Aubry.   
In finding special circumstances and dismissing this al-
legation, however, my colleagues rely on 
Noah™s New 
York Bagels, Inc.
, 324 NLRB 266 (1997), and 
South-
western Bell Telephone Co.
, 200 NLRB 667 (1972). 
Noah™s
 has no applicability to the issue under discussion 
here. Specifically, 
Noah™s
 did not present an issue of 
whether the employer™s prohibition against wearing the 
ﬁIf it™s not Union, it™s not Kosherﬂ T-shirt in question 
was justified by special circumstances. Indeed, the judge 

in 
Noah™s
 expressly noted that the General Counsel did 
not 
contend
 that the employer™s policy against shirts 
mocking the employer™s kosher products was unlawful. 

The judge™s subsequent ﬁfin
d[ing]ﬂ that the employer 
prohibition against the wearing of a T-shirt mocking the 
employer™s kosher policy was not unlawful was therefore 

gratuitous and, in any event, dictum.
3 Moreover, the em-
ployee who was prohibited from wearing the mocking ﬁIf 
it™s not Union, it™s not Kosherﬂ T-shirt in 
Noah™s
 was a 
product delivery driver who perforce had direct and fre-
quent contact with the empl
oyer™s customers. Thus, 
had 
there been an issue in that case about special circum-
stances, the prohibition against the ﬁIf it™s not Union, it™s 
not Kosherﬂ T-shirt arguably could have been justified 

on the grounds of the special circumstance that the em-
ployee had significant contact with the public and the 
slogan at issue denigrated the employer™s product or 

business. 
NLRB v. Mead Corp.
, supra. The production 
and maintenance employees prohibited by the Respon-
dent from wearing the ﬁDecember 7, 1941ﬂ T-shirts in 

the instant case, on the other hand, have no contact with 
the public, and the message on the T-shirts did not deni-
grate the Respondent™s product or its business.   
It is difficult to discern the basis on which 
Southwest-
ern Bell Telephone
 was decided. The Board found either 
that the ﬁMa Bell is a Cheap
 Motherﬂ sweatshirts were 
outside the scope of the Act™s protection, or that in any 
event the employer was justified by special circum-
                                                          
 3 The only unfair labor practice issue facing the Board in that aspect 
of Noah™s
 was whether the employer discriminatorily enforced a rule 
against the wearing of union buttons. The Board found that violation.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 654 
stances in prohibiting its employees from wearing them, 
or some hybrid of both.
4 Regardless, the sweatshirts in 
Southwestern Bell
 expressly insulted the employer by 
name (ﬁMa Bell is a Cheap Motherﬂ), whereas the T-

shirts at issue here (ﬁDecember 7, 1941; History Repeats; 
Negotiate Not Intimidateﬂ) 
neither
 name nor expressly 
insult the Respondent.  
On the basis of all of the above considerations, I dis-
agree with my colleagues™ fi
nding that the Respondent™s 
prohibition against the ﬁDecemb
er 7, 1941ﬂ T-shirts was 
justified by special circumstances. I find that it was not.
5  Deborah A. Fisher, Esq
., for the General Counsel. 
Roy G. Davis
 and 
Joshua A. Rodine, Esqs. (Davis & Campbell)
, of Peoria, Illinois, for the Respondent. 
Kevin Kocher
, Local Lodge 158 President
, for the Union. 
DECISION STATEMENT OF THE 
CASE MARION C. LADWIG
, Administrative Law Judge. These cases 
were tried in Peoria, Illinoi
s, on March 5 and 6, 2003. The 
charges were filed by Local Lodge 158 (the Union) against 
Komatsu American Corp.
1 (the Company) in Case 33ŒCAŒ
14021 on July 9, 2002
2 (amended September 24), and in Case 
33ŒCAŒ14088 on September 16 (amended November 25). 
Complaints were issued on September 27 and December 6, and 
the cases were consolidated for trial on December 6. 
At its Peoria, Illinois plant,
 the Japanese-owned Company 
builds large mining trucks, whic
h measure up to 28 feet wide, 
28 feet tall, and 55 feet long and can haul up to 300 tons, and 
wheel loaders (large dump trucks), which pick up and dump the 
loads into the mining trucks (Tr. 107Œ109, 235Œ236). The six 
ﬁdivisionsﬂ in the plant are the components manufacturing area 
(the machine shop), welding, as
sembly, shop clerk, transporta-
tion, and maintenance (Tr. 15, 20, 201Œ202). 
The Union represents the production and maintenance em-
ployees (GC Exh. 2, art. 2, sec. 
1, p. 2). The most recent collec-
tive-bargaining agreement, effective from August 28, 2000 to 
September 7, 2003, contains 
a no-strike-no-lockout provision 
                                                          
 4 In any event, as I sa
id in my dissent in 
Honda of America Mfg., 
Inc.
, 334 NLRB 746, 750 fn. 2 (2001), I view 
Southwestern Bell
 as 
poorly reasoned and something of an aberration in the corpus of Board 
law. Most of the authority cited in 
Southwestern Bell
 consisted of court 
of appeals cases denying enforcemen
t to Board Orders. In fact, the 
primary case cited (
Caterpillar Tractor Co. v. NLRB
, 230 F.2d 357 (7th 
Cir. 1956) (upholding a ban on ﬁDon™t be a scabﬂ buttons)), is clearly 
inconsistent with Board precedent 
and has been rejected by other 
courts. See Escanaba Paper Co.
, 314 NLRB 732, 734 fn. 10 (1994), 
enfd. sub nom. 
NLRB v. Mead Corp.
, 73 F.3d 74 (6th Cir. 1996), cited 
above. Accordingly, I would overrule 
Southwestern Bell
. 5 I would further find, if it were necessary for me to do so, that, con-
trary to the judge, wearing these T-shirts was protected activity. 
1 The name Komatsu Mining Systems, Inc. in the Case 33ŒCAŒ
14021 charge was changed to the correct name Komatsu America Corp. 
before issuance of the complaint and was formally amended at the trial 
(Tr. 9Œ10, 23). 
2 All dates are in 2002 unless otherwise indicated. 
(GC Exh. 2, art. 4, p. 14) and provides for payment of a sever-
ance allowance to eligible employees when ﬁthe Company 
determines that it will 
permanently close or discontinue the 
manufacturing operation [emphasis added]ﬂ and terminates the 
employees involved (GC Exh.
 2, art. 19, pp. 108Œ109). 
On Friday, January 25 (not Saturday the 26th, as discussed 
later), General Ma
nager-Peoria Manufacturing Operations 
Kevin Casey, Human Resources 
Manager Pamela Slaby, and 
Plant Superintendent Michael Guilfoy met with Union Presi-
dent Kevin Kocher and the union bargaining committee (Tr. 18, 
31, 101, 200, 239Œ240). Casey read, and gave them, a docu-
ment dated January 25, entitle
d ﬁPeoria Operations Restruc-
tureﬂ (GC Exh. 3; Tr. 22, 241). 
The document cited the Company™s loss of $40 million in 
2000 and stated, in part:  
      To help ensure that someday we return to an acceptable 
level of profitability will require a reduction in our fixed costs. 
Approximately 75% of the Peoria Operations™ fixed costs are 
wages and benefits and deprec
iation on assets (mostly ma-
chine tools). The components manufacturing area (axles, hy-
draulics, suspensions, spindle, hub and brake, general machin-
ing, etc.) represents our greatest
 investment in assets and sup-
port functions. These fixed costs are currently unacceptable. 
We must find more economical ways to manage these ele-
ments of the business and will, therefore, commence an out-
sourcing project for the item
s produced in the components 
area [ﬁnegativelyﬂ impacting 
some employees] and subse-
quently dispose of the machine tools. This project will be ac-
complished in two phases: 
 Phase I:  Source axle assemblies for mechanical trucks and     
                      wheel loaders from Komatsu Mooka plant in Ja- 
                      pan.  
                    Timing: By 3d Quarter 2002.  
 Phase II:  Develop sources fo
r hydraulic components, spin- 
                       dle, hub and brake components, and general   
                       machining.  
                       Timing: By year-end 2003.  
    During the meeting that follow
ed, Casey stated that the de-
cision had been made in Japan (by Komatsu Ltd., called Koma-
tsu Japan). When asked about its 
impact, Casey said that as far 
as he knew, there was going to be 
up to five machines left at the 
end of the phaseout, but he di
d not know how many personnel 
would be left. (Tr. 23, 241, 266). 
 This was later confirmed by Plant Superintendent Guilfoy 
who told employees in a meetin
g in May that ﬁthey would pos-
sibly keep between 10 and 15 machinists to run five machines, 
which would be used to machine horse collars for the large 
dump truck frames. The horse coll
ars must be machined, after 
they are welded, to make them square and prevent them from 
twisting and turning, throwing 
the wheels off.ﬂ (Tr. 102, 111Œ
113, 197). 
At the time of this January 25 announcement, there were 86 
machine shop employees in a to
tal of 342 employees in the 
bargaining unit (R. Exh. 2; Tr. 151). Although the axle assem-
blies for mechanical trucks and wheel loaders were scheduled 
to be transferred in phase I by the third quarter of 2002 to the 
 KOMATSU AMERICA CORP
. 655
Japan plant where they were also being produced (Tr. 224Œ
225), they were transferred months earlier. 
As discussed later, Casey advised the Union in a meeting 
held on March 28 that business had gotten worse and that it 
would be necessary to lay off additional plant employees (Tr. 
33). Then in JuneŠbefore the layoff of a large number of ma-
chine shop and other plant employ
ees in a reduction in force 
scheduled for July 1Šthe deci
sion was made to
 immediately 
transfer to the Komatsu Mooka plant in Japan the production of 
all axles, except those for HD1500 
trucks (Tr. 226; R. Exh. 1 p. 
1; GC Exhs. 8(b), 16). 
A machine shop headcount (R. Exh.
 2) shows that by the end 
of July, the number of machine shop employees was reduced by 
18 from the January total of 86 to 68, and the number of all 
bargaining unit employees was reduced 121 from the January 
total of 342 to 221. 
The evidence does not disclose how many of the 18 layoffs 
of machine shop employees on July 1 resulted from the early 
transfer of axle production to the Komatsu Mooka plant and 
how many resulted from the downturn in business. 
In Case 33ŒCAŒ14021, the primary issue is whether the 
Company violated Section 8(a)(1
) and (5) by failing and refus-
ing to bargain in good faith, in a meaningful manner and at a 
meaningful time, regarding the effects of the January 25 an-
nounced decision to outsource machine shop work, before the 
layoff of machine shop employees on July 1. 
In Case 33ŒCAŒ14088, the primary issue is whether the 
Japanese-owned Company violated Section 8(a)(1) by threaten-
ing to discipline employees if they wore the ﬁDecember 7, 
1941ﬂ T-shirts at work. 
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel and Company, I make the following 
FINDINGS OF FACT
 I. JURISDICTION
 The Company, a corporation, manufactures mining trucks at 
its facility in Peoria, Illinois,
 where it annually receives goods 
valued over $50,000 directly fro
m outside the State. The Com-
pany admits and I find that it is an employer engaged in com-
merce within the meaning of Sect
ion 2(2), (6), and (7) of the 
Act and that the Union is a labor organization within the mean-
ing of Section 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES
 CASE 33ŒCAŒ14021 A. Bargaining Regarding Effe
cts of Outsourcing Decision 
1. Requests to bargain on effects 
On January 28, Union Presiden
t Kocher sent General Man-
ager Casey a letter (GC Exh. 4) requesting the Company to 
ﬁmeet and discuss 
severance, early retirement
 and or any other 
special circumstances involved in
 the announced closing of the 
Machine Shop and other various areas of the shop. We feel 
there are many 
avenues to lessen the impact
 of the recent deci-
sion made by Komatsu Ja
pan.ﬂ (Emphasis added.) 
On February 5, Kocher sent 
Casey another letter (GC Exh. 
15) requesting a meeting to discuss ﬁany avenues to lessen the 
impact of the recent decision made by Komatsu Japan to close 
areas of the plant.ﬂ Kocher stated in the letter that ﬁ[we] have 
questions from our members, your employees, that you may be 
able to answer. The Union also 
has some suggestions to make 
to the Company. We would like you to consider them as a one 
time only possibility.ﬂ 
The following day, February 
6, Human Resources Manager 
Slaby replied to both letters (G
C Exh. 5), requesting (1) rele-
vant contract provisions ﬁthe 
Union believes prompts discus-
sion regarding severance,ﬂ (2) ﬁWhat aspectsﬂ of ﬁearly retire-
ment does the Union want to di
scuss,ﬂ (3) ﬁan understanding of 
the Union™s thinking regarding ‚special circumstances,™ﬂ (4) a 
ﬁbetter understanding of the Uni
on™s thought processesﬂ regard-
ing the ﬁmany avenues to lessen th
e impact of the recent deci-
sion,ﬂ and (5) ﬁthe nature of 
the questions from the bargaining 
unit members, referenced in your second letter.ﬂ 
The next day, February 7, Koch
er sent his reply directly to 
Casey (GC Exh. 6(a)), first poin
ting out that ﬁwe currently have 
a grievance . . .  concerning our interpretation of the bargaining 
agreement. That could be discu
ssed at this meeting if you so 
desired but I thought that it is better to let the grievance proce-
dure address that.ﬂ The grievance was still pending at the time 
of trial (Tr. 145Œ146). 
That grievance, dated January 
25 (GC Exh. 20), states that 
the ﬁUnion contends that the Company is violating Article 
19 . . . of the current bargaining agreement.ﬂ 
Article 19.1, section 1A, provides that ﬁ[w]hen the Company 
determines that it will 
permanently close or discontinue the 
manufacturing operation covered by this Agreement
 [emphasis 
added]ﬂ and terminates the em
ployees involved, employees 
with 5 or more years of continuous service will be eligible for a 
severance allowance. Section 1B
 provides that the service al-
lowance will be 40 hours for each year, not to exceed 20 years, 
at the base wage rate in effect 
at the ﬁtime of closing or discon-
tinuance.ﬂ (GC Exh. 2, pp. 108Œ109). 
The grievance also states: ﬁSpecifically, the Company has 
permanently closed the Cut and Form manufacturing and re-
fuses to offer severance to the em
ployees affected,ﬂ referring to 
the Cut and Form work transferred from the Peoria plant to the 
Company™s KOMEX plant in Mexico in June 2001 (following 
the earlier transfer of some welding department work to 
KOMEX in March 2000, before the 2000Œ2003 agreement was 
signed) (Tr. 26, 147, 167; GC Exh. 2). 
Kocher testified on cross-examination (Tr. 145) that the Un-
ion™s position is that the severa
nce language in article 19 should 
apply in situations 
like the machine shop, 
where there is ﬁout-
sourcing and people lose their jobs,ﬂ whereas the Company™s 
position, ﬁgiven to us many times, and told to us by the officials 
of the Company,ﬂ applies only ﬁwhen the entire Peoria facility 
is shut downﬂ (Tr. 145). 
I find that Kocher filed this gr
ievance, about 7 months after 
the June 2001 transfer of Cut and Form work, in response to 
Casey™s announcement of Komats
u Japan™s outsourcing deci-sion on January 25Šnot on January 26, the date that was sug-
gested to Kocher in a leading question on direct examination 
(Tr. 18): ﬁDirecting your atten
tion to January 26, 2000.ﬂ Later 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 656 
at the trial, Slaby credibly re
called (Tr. 240) that Friday, Janu-
ary 25, was the date of the meeting in which Casey made the 
announcement. Also in Kocher™s February 7 letter to Casey (GC Exh. 6(a)), 
in response to Slaby™s February 6 inquiry (GC Exh. 5), Kocher 
stated that ﬁwe are looking for 
severance
 in some cases and 
retirement
 in others, not both for any individual, that ‚We 
would also like to discuss so
me type of point system for 
early 
retirement
 without supplemental,™ and 
that these are considered 
by us as ‚special circumstances™ﬂ (emphasis added). 
Kocher testified that he attached to his February 7 letter, ex-
cerpts (GC Exh. 6(b)) from a memo of understanding in the 
1985Œ1988 bargaining agreement, when there was a large 1985 
reduction in the plantŠﬁnot what
 we were asking forﬂ but as 
ﬁan example of what had been done
 in the past.ﬂ He testified 
that he wanted Casey, Slaby, and Guilfoy to ﬁfamiliarize them-
selvesﬂ with that ﬁto give them some idea of why we were ask-
ing for what we were asking forﬂ and ﬁNot only in the machine 
shop, but the people that have lo
st jobs in weldingﬂ (in March 
2000) and in ﬁcut and formﬂ (referring to the January 25 griev-
ance). (Tr. 26, 140Œ144, 147.) 
That 1985 memo of understanding, which was not included 
in the current 2000Œ2003 agreement, was reached with the 
Company™s predecessor, Dresser 
Industries, in which Komatsu 
Japan was then only a partia
l owner. (Tr. 28, 143Œ144, 282Œ
283.) On February 27, Kocher sent Slaby a letter (GC Exh. 7), 
again requesting to discuss ﬁseveranceﬂ and stating: ﬁI am re-
questing a meeting with yourself
 and Mr. Casey by March 13, 
2002 or I will have no recourse than to prefer charges with the 
NLRB.ﬂ No NLRB charge was filed at that time, apparently 
because, as Slaby credibly testified (Tr. 240), ﬁWe arranged for 
a meeting in early March, in order for us to get a better feel as 
to what the Union mi
ght be looking for.ﬂ 
2. Meetings on effects before July 1 
a. The March 6 meeting 
Slaby testified that Casey did 
not attend the scheduled March 
6 meeting, because his mother became ill and he was called out 
of town the prior afternoon. Casey told Slaby that she could get 
Plant Superintendent Guilfoy to 
go with her to the meeting (Tr. 
242). Regarding the date of this first meeting, Kocher was asked 
by counsel on direct 
examination, ﬁOkay, 
directing your atten-
tion to April 2002
 [emphasis added], did you meet with Pam 
Slaby and Mike Guilfoy?ﬂ Kocher answered, ﬁYes, myself and 
the Bargaining Committee met with themﬂ (Tr. 31). He did not 
give his personal recollection wh
en the meeting was held. Ko-
cher did recall Slaby™s stating at the meeting that Casey wanted 
to be there, but had to leave the night before because of a fam-
ily emergency (Tr. 32). I credit Slaby™s testimony that this 
meeting was held on March 6, not in April. 
When asked ﬁwhat was said and by whom, at this meeting?ﬂ 
Kocher answered that he believed Slaby started the meeting by 
saying, ﬁYou asked for the meeting,
ﬂ and ﬁI stated that we had 
asked for the meeting to discu
ss severance, re
tirement, early retirementﬂŠwithout giving any de
tails about what was said 
(Tr. 31Œ32). 
The counsel then asked only 
one other question about the 
meeting (Tr. 32):  
 Q. Did you discuss a specific letter that you had writ-
ten to the Company, at that meeting?  
A. Yes, we discussedŠexcus
e me, the letters that I 
had written to Mr. Casey, as
king for the severance, the 
early retirement, and retirement. 
 On cross-examination, when asked specifically what he was 
referring to in his January 28 letter
 to Casey (GC Exh. 4) and in 
his 1985 memo of understanding atta
chment to his February 27 
letter to Casey (GC Exh. 7), Ko
cher gave many details about 
severance, early retirement,
 and retirement (Tr. 139Œ146). 
These included the example of an individual age 52 with 28 
years of service and the contra
ctual 55/30 retirem
ent policy (Tr. 
140Œ141). In the Company™s defense, Slaby testified what she remem-
bered was discussed at the March 6 meeting (241Œ243):  
 Q. Did the parties ever sit 
down to actually talk about 
the effects of that decision on the bargaining unit? 
A. We arranged for a meeting in early March, in order 
for us to get a better feel as to what the Union might be 
looking for.  
. . . .  
Q. Tell us what happene
d at that meeting?  
A. . . . I did ask them if they wanted to go forward with 
the meeting, or if they want
ed to wait until Kevin Casey 
was able to return, and they indicated that they would like 
to go ahead.  
Q. Okay.  
A. And basically, we were trying to determine what it 
is that they were looking for.  
Q. Do you remember any of 
the discussions that went 
on at that meeting?  
A. Yes. I do believe that there was a reference to the 
1985 agreement, which did invol
ve some severance for in-
dividuals who lost work during that time period. They in-
dicated that they were look
ing for something along that 
line, and . . . it took me a while to really get it out of them, 
but . . . they had a concern about employees who might not 
yet be at a point where they could get the 55/30 pension, 
which is an unreduced early 
pension with a supplement to 
age 62. 
Q. Okay. 
A. And, they brought up an example of a person who 
might be age 53 and have only 27 or 28 years of service, 
and they said that this was the sort of person that they 
were concerned about. They didn
™t have a specific idea.  
Q. Any other parts of that meeting that you recall?  
A. That was primarily it. Primarily we were looking to 
determine what they were l
ooking for, so that we could 
look at the feasibility of it. 
 b. The March 28 meeting 
At the next meeting with th
e Union on March 28, attended 
by Casey, Slaby, and Labor Re
lations Specialist Donna Brooks 
(Tr. 244), Casey made it clear th
at Komatsu Japan was exercis-
 KOMATSU AMERICA CORP
. 657
ing control over the Company™s Peoria plant. Referring to the 
January 25 outsourcing announcemen
t, as Kocher testified, 
Casey stated that the decision ha
d been made in Japan and that 
ﬁsome people had almost lost their jobs fighting for us.ﬂ (Tr. 
134.)  Q. What do you remember about that meeting?  

A. Well, Kevin Casey . . . . indicated that he was there 
to listen, and asked if they would go back over what it was 
that they had essentially shared with the Company at the 
meeting in early March.  
Q. And did they?  
A. Yes, they did. 
 Kocher testified that after ﬁ[w]e talked about the early re-
tirement, retirement, and severance, and I . . . asked him if there 
was any way that we could lesse
n the effect on the personnel,ﬂ 
Casey™s only answer was what he had already stated, that ﬁit 
was not something that he was happy about, but that it was 
something that he had to doﬂ (T
r. 33)Šclearly indicating that 
any requested noncontractual benef
its required the approval of 
Komatsu Japan. Kocher also testified that after he related to Casey what he 
had told Slaby and Guilfoy (at the March 6 meeting) about 
early retirement, retirement, and severance, Casey stated he 

would look into it, but at that time, ﬁthe Company™s position 
was that there would be no severance offered.ﬂ Kocher asked if 
there could be voluntary retirem
ent for senior machine shop 
employees so that junior employees could keep working, and 
Casey answered that would be
 something for discussion be-
tween the Union and Slaby. (Tr. 32Œ35). 
It was in this meeting that Casey advised Kocher and the 
bargaining committee that business had gotten worse since the 
January 25 outsourcing announcement and that it would be 
necessary to lay off additiona
l plant employees (Tr. 33). 
After the March 28 meeting, Slaby went to the corporate 
benefits office in Vernon Hills, 
Illinois, and asked the director 
to have the corporate actuaries look into the cost of each of the 
benefits the Union was seeking 
for machine shop employees to 
be laid off, ﬁso that we could put
 together a proposal that could 
be approved by upper managementﬂ (Tr. 245, 249Œ250). 
Slaby first submitted two or three different scenarios to pro-
vide employees an opportunity to grow into a 55/30 pension. 
There were also other scenarios for various benefits. She re-
called first receiving back information from the actuaries in 
mid-April, and that it was sometime in mid-May ﬁbefore we 
actually had any concept of what
 early retirement might cost, 
and at that point, it became clear to us that . . . it was far too 
much money.ﬂ (Tr. 245Œ250.) 
Kocher testified he believed, 
from what Slaby explained to 
him, that the actuaries were look
ing at the cost of severance, 
early retirement, and retirement (Tr. 149). 
c. Other meetings before July 1 
On May 6, as Kocher testified, he met with Slaby and dis-
cussed the terms for a voluntary 
layoff, that would allow a sen-
ior person to accept such a layoff and draw unemployment 
compensation, to keep a junior person with a young family 
from being laid off, and provide 
that if ﬁthings would change,ﬂ 
the senior person would be re
called. The Company agreed, but 
would not apply it to machine s
hop employees. Kocher asked if 
there was any change in the Company™s position on severance, 
and Slaby said, ﬁNo, the actuarie
s were looking at it.ﬂ (Tr. 37Œ
38.) About June 16, Kocher met w
ith Plant Superintendent Guil-
foy and asked if machine shop
 employees could be included 
with other employees in vol
untary layoffs. Guilfoy said, 
ﬁ[T]hey could not be, because it
 was basically going to be a 
permanent reduction [of machine shop employees]. Those peo-
ple were going to lose their jobs.ﬂ (Tr. 41Œ42.) 
On June 21, the Company advised the Union by letter (GC 
Exh. 16) of the layoff of mach
ine shop employees, as well as 
other plant employees, on July 
1. The letter listed 21 machine 
shop employees, 3 of whom were
 later given a downgrade and 
not laid off on that date (GC E
xh. 8(b)), reducing the number to 
18 layoffs in the machine shop. 
As found, the July 1 layoffs 
reduced the number of machine shop employees from the Janu-
ary total of 86 to 68. 
3. Bargaining after July 1 
On July 8, after the layoffs, Kocher told Slaby (Tr. 45) that 
the Union had asked, ﬁI believe seven or eight times . . . for 
severance, and that if the Company did not at least agree to sit 
down and talk to us, I was going to 
have no choice but to file an 
unfair labor practice.ﬂ 
On July 9, Kocher filed the union charge in Case 33ŒCAŒ
14021 (GC Exh. 1(a)), alleging:  
 Since on or about February 2002, the above-named 
Employer has failed and/or refused to meet and bargain 
with the Union despite repeated written requests over the 
phasing out of the Machine Shop. Since on or about July 
1, 2002, the Employer has 
unilaterally implemented the 
phase out of the Machine Shop. Such implementation con-
stitutes a Midterm Modification of the collective bargain-
ing and/or 
unilateral 
change. [Emphasis added.] 
 Thus, in this charge, the Union challenged the Company™s 
unilateral decision (made in Japa
n) to outsource machine shop 
jobs, without specifically alleging a failure or refusal to bargain 
on the effects of the decision. The Union amended the charge 
on September 24 (GC Exh. 1(d)) to
 allege that since January 
28, the Company has ﬁrefused and/or failed to bargain in a 
timely manner with the Union ove
r the effects on the unit em-
ployees of the decision to phase out the machine shop.ﬂ Three 
days later, on September, the co
mplaint (GC Exh. 1(g), p. 3) 
was issued, alleging that since January 28, the Company has 
failed and refused to bargain in good faith ﬁregarding the ef-
fects of the closing of the Machine Shop.ﬂ 
On August 2, at a disciplinary meeting, Kocher asked Slaby 
if the Company was going to offer severance to employees who 
had been laid off and probably were not coming back. Slaby 
said she would let me know. (Tr. 45Œ46.) Kocher followed up 
this conversation with a letter 
to Slaby, dated August 8, and 
explained his reasons for filing the July 9 charge. The letter 
stated, in part (GC Exh. 9):  
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 658 
I am once again requesting the Company to 
discuss the 
decision
 to close the Machine Shop and the impact on our 
members. . . .[Emphasis added.] 
I have had no choice other than to prefer charges with 
the NLRB for lack of negotiating with us 
over the decision
 to close the Machine Shop, 
severance and retirement. 
[Emphasis added.] 
 By this time, Komatsu Japan had authorized the Company to 
bargain on severance for the mach
ine shop. Slaby recalled that 
sometime in June, after receiving information on the cost of 
various scenarios, the Peoria office had put together a proposal 
based on straight severance and sent it to the corporate office 

(in Vernon Hills), which had taken the proposal to the board of 
directors in Tokyo sometime in mid-July, during the summer 
shutdown of the plant. (Tr. 250.) 
Slaby explained that the Company did not negotiate with the 
Union about severance after 
the summer shutdown, because 
ﬁwe were hearing about [Komatsu Japan™s further layoff plan, 
which was announced on August 19,
 discussed below, and] we 
were going to include those indi
viduals in those discussionsﬂ 
(Tr. 250Œ251). 
That explained her reason for telling Kocher on August 2 
that she would let him know if the Company was going to offer 
a severance to employees who had been laid off. 
Slaby™s statement also confirmed why, in the March 6 and 28 
meetingsŠwhen the Union disc
ussed proposed ﬁavenues to 
lessen the impactﬂ of Komatsu 
Japan™s outsourcing decision 
announced on January 25, ﬁnegativelyﬂ impacting some ma-
chine shop employeesŠthe Compan
y could not offer in effects 
bargaining any of the requested severance, early retirement, and 
retirement benefits the Union sought. The Company was not 
then authorized by the owner, Komatsu Japan, to bargain about 
undertaking such an expense. 
On August 19, Casey met with Kocher and the union com-
mittee and gave and read to th
em a document, dated August 19 
(GC Exh. 25; Tr. 46Œ47), informing them that ﬁKomatsu has 
completed an aggressive internal
 restructuring of its Japanese 
manufacturing operations over th
e last two yearsﬂ and was 
converting the Peoria plant into
 a ﬁMotherﬂ plant. Casey ex-
plained that the Peoria plant ﬁwould stop being a manufacturing 
and assembly plant, a
nd simply go to being an assembly plant.ﬂ 
(Tr. 46Œ488.) 
Later that day, Kocher and Union Vice President Michael 
Damm went to Slaby™s 
office and discussed whether there was 
going to be any negotiations for 
severance or retirement. Slaby 
said the Company wanted to meet with them and provided 
some dates in September for th
e negotiations. They agreed on 
dates. (Tr. 49Œ51.) 
On September 4Œ5 and 11Œ13, the Company and Union en-
gaged in bargaining over the e
ffects of eliminating machine 
shop and other plant jobs, but no agreement was reached (Tr. 
52, 161Œ166, 251). There is no allegation that the Company 
failed to bargain in good faith 
at these meetings. The evidence 
does not disclose what proposals 
were made in the negotiations. 
Meanwhile on August 25, at a re
gular union meeting, Kocher was ﬁbombarded with questions from the membership about 
what the Union was doingﬂ about the August 19 elimination of 
jobs. Members were ﬁvery vocal th
at they didn™t think that the 
Union was doing a good job as far a representing them or ob-
jecting to the things that were going on.ﬂ Kocher told them that 
Casey had said he didn™t have 
any choice in the matter. They 
asked ﬁWell, what can we do? What is our legal right to do?ﬂ 
When two or three members suggested ﬁLet™s strike!ﬂ Kocher 
responded, ﬁThat is ill
egal. It is in our contractﬂ (Tr. 55Œ56). 
Thus, Union President Kocher admitted, in effect, that be-
cause of the no-strike provision in the 2000Œ2003 agreement 
with the Company (GC Exh. 2, art. 4, p. 14), the Union had no 
bargaining power to persuade the Company to agree to any of 
the Union™s proposed severance, early retirement, or retirement 
benefits. B. Analysis and Concluding Findings 
The General Counsel™s principal contention (in Br. at 1, 21Œ
25) is that the Company™s delay in effects bargaining from 
January 28 to September 4 prec
luded bargaining ﬁat a meaning-
ful timeﬂ before the July 1 layoff of machine shop employees. 
In doing so, the General Counsel ignores the Board™s prece-
dent that effects bargaining ﬁat a meaningful timeﬂ means that 
there must be ﬁtimely noticeﬂ of an employer™s decision, giving 
the union an opportunity to bargain when the union has ﬁat least 
a measure of bargaining power.ﬂ
 The General Counsel ignores 
President Kocher™s admission, indicating that the Union had no 
bargaining power to persuade the Company to agree to any of 
the Union™s proposed severance, early retirement, or retirement 
benefits. The General Counsel (in Br at 20) first cites 
First National 
Maintenance Corp. v. NLRB
, 452 U.S. 666, 681Œ682 (1981), in 
which the Supreme Court held that ﬁbargaining over the effects 
of a decision must be conducted in a 
meaningful manner
 and 
at 
a meaningful time
 [emphasis added].ﬂ 
The General Counsel then cites 
Metropolitan Teletronics,
 279 NLRB 957, 959 (1986), enfd. mem. 819 F.2d 1130 (2d Cir. 
1987), in which the Board held that the employer ﬁfailed to 
provide timely notice, thus denying the [union] an opportunity 
to bargain when [the union] retained 
at least a measure of bar-
gaining power
 [emphasis added].ﬂ 
After citing these two controlling precedents, the General 
Counsel cites clearly inapplicable
 Board decisions in cases in 
which the employer™s untimely notice confronted the Union at 
the bargaining table with a ﬁfait accompliﬂ (accomplished fact). 
The General Counsel cites (in Br. at 20, 24Œ25) the Board™s 
decision in Woodland Clinic
, 331 NLRB 735, 737Œ738 (2000), 
in which the employer did not respond to the union™s request 
for effects bargaining until November 2, merely 3 days before 
the employer on November 5 clos
ed a department and laid off 
or terminated two employees. The Board held, 331 NLRB at 
738:   The [union™s] right to discuss with the [employer] how the 
closure of the department im
pacts unit employees requires 
that bargaining occur sufficient
ly before actual implementa-
tion so that the [union] is not 
confronted at the bargaining ta-
ble with a fait accompli. 
Williamette Tug & Barge Co.,
 300 
NLRB 282, 283 (1990). 
  KOMATSU AMERICA CORP
. 659
In Williamette Tug & Barge,
 330 NLRB at 283, the Board 
decided that, barring particular
ly unusual or emergency circum-
stances, the same-day notice of closing and termination of em-
ployees deprives the union™s right to discuss with the employer 
how the impact of the sale on the employees can be ameliorated 
and confronts the union at the bargaining table with a sale that 
is a fait accompli. 
Concerning this case, the Gene
ral Counsel argues (in Br. at 
23):   The Union 
retained some bargaining leverage
 [emphasis 
added] prior to implementation on July 1, but once the Union 
was presented with a fait accompli, the Union was ﬁrelegated 

to the status of a supplicant, a position incompatible with the 
purposes and policies of the Act.ﬂ 
Kajima Engineering & 
Construction,
 331 NLRB 1604, 1620 (2000). 
 I note that the General Counsel does not indicate what bar-
gaining leverage the Union had,
 or could have invoked, after 
the January 25 notice of the out
sourcing, in view of the no-
strike provision in the collective-bargaining agreement. The 
Union was seeking severance, early retirement, or retirement 
benefits for all machine shop em
ployees who would be laid off 
as a result of the announced outsourcingŠnot only those to be 
laid off in phase I by October as
 a result of outsourcing certain 
axle assemblies, nor the mach
ine shop employees who were 
actually laid off on July 1 beca
use of the early outsourcing of 
axle assemblies. 
I also note that the General Counsel omits from the case cita-
tion the page number, 331 NLRB at 1613, where it is pointed 
out that the respondent ﬁconceded that it laid off the [six] em-
ployees and that it did so 
without giving prior notice
ﬂ to the 
unionŠthe reason for the fait accompli finding (emphasis 
added). In sharp contrast, there clearly was no untimely notice in this 
case, confronting the Union with a fait accompli. 
As found, (1) the Company announced its outsourcing deci-
sion on January 25, long before th
e rescheduled phase I layoffs 
on July 1, (2) in the March 6 and 28 meetings with the Com-
pany, the Union made its proposals for severance, early retire-
ment, and retirement benefits, 
(3) General Manager Casey noti-
fied the Union at the March 28 meeting that he would look into 
the Union™s proposals, but at that time, ﬁthe Company™s posi-
tion was that there would be no severance offered,ﬂ (4) the 
Company™s corporate actuaries were assigned to determining 
the feasibility of vari
ous scenarios of the proposed benefits, (5) 
the Union understood that the actuaries were looking at the cost 
of its proposed severance, early
 retirement, and retirement for 
the machine shop employees to be laid off, (6) the Company 
advised the Union on June 16 
that machine shop employees 
could not be included with other plant employees in voluntary 
layoffs, because their layoffs we
re going to be a permanent 
reduction, and (7) on June 21, the Company notified the Union 
by letter the names of machine 
shop employees who were to be 
laid off on July 1. 
The Union™s real complaint about the Company not engaging 
in good-faith effects bargaining was that the Company, after 
hearing its proposals, was unwilling to offer any of the sever-
ance, early retirement, and retir
ement benefits sought by the 
Union. Regarding whether the Company bargained over the effects 
of the decision ﬁin a meaningful mannerﬂ and ﬁat a meaningful 
time,ﬂ (a) it timely announced th
e decision to outsource ma-
chine shop work on January 25, long before the rescheduled 
phase I layoffs on July 1, (b) it twice met in response to the 
Union™s requests to bargain on e
ffects of the decision, (c) Hu-
man Resources Manager Slaby, at
 the first meeting on March 6, 
gave the Union the opportunity to
 fully explain its proposals for 
severance, early retirement, and 
retirement benefits, (d) General 
Manager Casey, at the second meeting on March 28, listened to 
and responded to the Union™s pr
oposed benefits, (e) Slaby met 
with Union President Kocher on May 6, discussed the terms for 
voluntary layoff of plant employ
ees, but refused to apply the 
resulting agreement to machin
e shop employees, and (f) Plant 
Superintendent Guilfoy met with 
Kocher about June 16 and still 
refused to apply the agreement for voluntary layoffs to machine 
shop employees. 
All of these meetings dealt with effects of the decision, an-
nounced on January 25, to outsource most of the machine shop 
work, negatively impacting all of
 the machine shop employees, 
except possibly between 10 or 15
 machinists whom the Com-
pany planned at th
at time to retain. 
After considering all the evidence and the controlling legal 
precedents, I find that the Company did not unlawfully fail or 
refuse to bargain on the impact
 of the outsourcing decision by 
not meeting with the Union ﬁat a meaningful time.ﬂ 
First Na-
tional Maintenance Corp.,
 452 U.S. at 681Œ682. The Company 
began meeting with the Union regarding effects of the January 
25 announced outsourcing decisi
on on March 6 and 28, long 
before the rescheduled Phase I layoffs on July 1. 
In these meetings, the Union 
was not denied ﬁan opportunity 
to bargain when [it] retained 
at least a measure of bargaining 
power [emphasis added].ﬂ 
Metropolitan Teletronics, 279 
NLRB at 959. Because of the no-strike provision in the collec-

tive-bargaining agreement, the Union had no bargaining power, 
not even a measure of bargaining power, to persuade the Com-
pany to agree to any of the Union™s proposed severance, early 
retirement, or retirement benefits. 
Furthermore, the General Counsel has not proved that the 
Company failed or refused to bargain in good faith on the ef-
fects of the outsourcing decision at the two March meetings ﬁin 
a meaningful manner.ﬂ The Uni
on detailed its proposals for 
severance, early retirement, and retirement benefits at the 
March 6 meeting to Human Re
sources Manager Slaby and 
Plant Superintendent Guilfoy (in the emergency absence of 
General Manager Casey). At th
e March 28 meeting, in which 
the Union again detailed its pr
oposals, Casey made it clear to 
the Union that the owner, Koma
tsu Japan, was exercising con-
trol over the Peoria plant, meaning that its authorization was 
required for granting the machine shop employees any noncon-
tractual benefits. 
At the March 28 meeting, the Company promised to look 
into the Union™s proposals, to de
termine their f
easibility, for 
deciding what benefit Komatsu Japan might authorize the 
Company to offer the Union in the effects bargaining. Regard-
ing severanceŠin accordance 
with its longstanding position 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 660 
that laid off employees were not eligible for a severance allow-
ance unless ﬁthe entire Peoria facility is shut downﬂŠthe Com-
pany advised the Union that at
 that time, no severance was 
offered. After the meeting, as it informed the Union, the Com-
pany was fulfilling its promise to determine the feasibility of 
severance and other proposed bene
fits, by having the corporate 
actuaries look into their cost. 
By June the actuaries had supplied enough information on 
the cost of various proposed bene
fits, for the Peoria office to 
decide on a feasible proposal based on straight severance, for 
approval first by the corporate office. The corporate office ap-
proved the proposal. 
But in the meantime, because of worsened business condi-
tions, the Company changed the timing of the first planned 
layoffs, from sometime before Oct
ober to July 1. It did not 
receive authorization from Komatsu Japan to offer its proposal 
on severance to the Union in the effects bargaining until later in 
July, after the rescheduled July 1 layoffs, during the summer 
shutdown. I find that the Company was bargaining before July 1 in a 
meaningful manner, to the limit of its authority, over the effects 
of the decision to outsource machine shop work. I also find that 
the Company did not fail or refuse to provide timely notice and 
did not deny the Union an opportunity to bargain when the 
Union retained at least a measure of bargaining power, in view 
of the Union™s admission, indi
cating that it had no bargaining 
power because of the contractual no-strike provision, to per-
suade the Company to agree to any of the Union™s proposals. 
I therefore find that the Company did not violate Section 
8(a)(1) and (5) by failing or refusing to bargain in good faith, in 
a meaningful manner and at a meaningful time, regarding the 
effects of the January 25 announced decision to outsource ma-
chine shop work, before the layoff of machine shop employees 
on July 1. 
Case 33ŒCAŒ14088 
A. Threatened Discipline for Wearing ﬁDecember 7, 1941ﬂ  
T-Shirts On September 6, Union President Kocher and other employ-
ees began wearing the ﬁDecembe
r 7, 1941ﬂ T-shirts at the 
Japanese-owned plant (Tr. 59, 61, 63). 
This was after (1) Komatsu Japan authorized the Company in 
mid-July to bargain on severance for the machine shop, (2) the 
Company announced at the August 19 meeting that Komatsu 
Japan decided to engage in fu
rther outsourcing and convert the 
Peoria plant into a ﬁMotherﬂ assembly plant, (3) the Company 
and Union agreed later that day on dates in September to en-
gage in effects bargaining for both machine shop and other 
plant employees, and (4) the union members decided in the 
regular union meeting on August 25 to have the T-shirts 
printed, when told that striking in protest of the Company™s 
actions would be ille
gal because of the no-strike provision in 
their agreement. The Company and Union engaged in effects 
bargaining on September 4 and 5. 
The T-shirts were solid black with ﬁDECEMBER 7, 1941ﬂ 
boldly printed with large white, black-trim lettering over a 
white background, measuring 1-3/4 inches in height and 
stretching 10 inches across the front of the shirts. On the back, 
the words ﬁHISTORY REPEATSﬂ were printed, with the same 
large lettering, followed by the words ﬁNEGOTIATE NOT 
INTIMIDATEﬂ on three lines in smaller, all-white 1-inch let-
tering (GC Exh. 10). 
Reaction at the Japanese-owned Company was immediate. 
Upon Labor Relations Specialist Brooks™ hearing about the new 
ﬁDecember 7th, Pearl Harbor Attacksﬂ T-shirts, she called the 
union hall about 11:10 that morn
ing and questioned President 
Kocher about them (Tr. 62Œ64). Brooks notified Human Re-
sources Manager Slaby, who sa
id that ﬁDecember 7, 1941ﬂ 
meant to her ﬁThe bombing of Pearl Harborﬂ (Tr. 260). Slaby, 
in turn, notified Vice President of Human Resources Gary Au-
bry at the corporate office in Vernon Hills (Tr. 78, 261). 
Later that afternoon, Aubry placed a conference call to Ko-
cher at his home, with Slaby on the line. After Kocher told 
Aubry the exact wording on the T-shirts, Aubry referred to the 
negotiations on the 2 days before, September 4 and 5, and 
asked why they were doing this, stating that he felt that they 
were making some good progress. (Tr. 78Œ79, 262.) 
Regarding Aubry™s statement about the date December 7, 
1941 being offensive, Kocher re
sponded that although Franklin 
Delano Roosevelt stated that date ﬁwill live in infamy,ﬂ the date 
to us ﬁsimply meant that there had been a sneak attack on 
America, and that is how the Union viewed it, that the Union 
was being attacked by the Company, without any provocationﬂ 
(Tr. 84). 
Aubry told Kocher that the Company™s position was going to 
be that if somebody wore the T-shirt on Monday, September 9, 
they would either be sent home or disciplined. Kocher re-
sponded that Aubry should check 
with his legal counsel, and 
Aubry said he would call Kocher back in 30 or 45 minutes. (Tr. 
81.) When Aubry called back, Kocher told him that the whole 
purpose of the T-shirts was ﬁto get the Company to negotiate 
and to stop what they had been doing,ﬂ and ﬁAs long as we are 
in fruitful negotiations,ﬂ he would ﬁask the members not to 

wear the T-shirtsﬂ (Tr. 82Œ83). 
The following Monday, Septembe
r 6, the Company prepared 
a memo to all the Peoria employees, quoting the wording on the 
front and back of the T-shirts and stating (GC Exh. 12):  
 The [ﬁDecember 7, 1941ﬂ inscription] appearing on 
the T-shirt constitutes unacceptable ethnic disparagement 
of our Japanese co-workers. We
 have no interest in inter-
fering with anyone™s right to engage in protected, con-
certed activity. However, this particular inscription is of-
fensive and bears no relationship to legitimate employee 
interests or working conditions. If you are wearing one of 

these T-shirts, please change or
 turn it inside out. . . .  
Anyone who refuses to cease displaying the offensive in-
scription will be subject to discipline. 
 When asked if she, as the hum
an resources manager, consid-
ered the T-shirts to be offensive, Slaby testified yes, because 
this was a Japanese-owned comp
any and to a Japanese person, 
ﬁthis can be something of sensi
tivity.ﬂ She named the Japanese 
working at the plant. (Tr. 265Œ266, 268Œ272.) 
Meanwhile, Brooks assured Kocher that the employees could 
wear ﬁNegotiate Not Intimidateﬂ on T-shirts ﬁall day long,ﬂ but 
 KOMATSU AMERICA CORP
. 661
told him that the date ﬁDecem
ber 7, 1941ﬂ was very offensive 
(Tr. 279Œ280). 
B. Analysis and Concluding Findings 
The General Counsel™s contends (in Br. at 34) that employ-
ees had a Section 7 right to 
wear the ﬁDecember 7, 1941ﬂ T-
shirts, because the shirts were ﬁnot so offensive as to be unpro-
tected.ﬂ 
The General Counsel primarily 
relies (in Br. at 31Œ34) on 
Alaska Pulp Corp.,
 296 NLRB 1260, 1262, 1272Œ1273 (1989), 
a decision in which the Board held that a member of a union™s 
public relations committee engage
d in protected concerted ac-
tivity in writing a letter, dated August 19, 1986, sent to the 
management of Alaska Pulp Corp
. (APC) in Japan and to vari-
ous newspapers, including the 
Sitka, Alaska newspaper. 
The August 19 letter stated 
in part (296 NLRB at 1272):  
 APC [in Sitka] is a company controlled by the Indus-
trial Bank of Japan and othe
r Japanese companies which 
are in turn controlled by the government of Japan. . . . 
ﬁBeware of Japan. Her offer of
 friendship is but a Trojan 
Horse that once taken in will open to plunder our vast re-
sources, leaving only a hollow shell to be cast aside when 
no longer profitable.ﬂ 
 That letter, however, is not comparable to the ﬁDecember 7, 
1941ﬂ T-shirts that the Company prohibited the employees 
from wearing at work. 
As held in 
Alaska Pulp Corp.
 (296 NLRB at 1271, 1273), the 
union committeeman wrote the August 19, 1986 letter during a 
strike that began in July 1986 ﬁto elicit community support for 
the strike and also, apparently, to persuade responsible represen-
tatives or principals of [the employer] to ‚right the wrongs™ and 
become more sympathetic toward the Union™s concerns.ﬂ Being 
part of a strike situation ﬁwhere 
the very livelihoods of individu-
als and the profitabilityﬂ of the employer was being determined, 
the August 19 letter was protected concerted activity. 
In sharp contrast, the ﬁDecember 7, 1941ﬂ date on the T-
shirts clearly refers to the Japanese bombing of Pearl Harbor, 
over 60 years before, ﬁat the start of World War IIﬂ and at the 
cost of ﬁtens of thousandsﬂ of lives (as pointed out in the Com-
pany™s Br. at 17). 
As also pointed out in the Company™s September 9 memo to 
all the Peoria employees, explaining the ban on the T-shirts, the 
ﬁDecember 7, 1941ﬂ inscription on the shirts ﬁbears no rela-
tionshipﬂ to the 2002 working conditions, is ﬁoffensive,ﬂ and 
ﬁconstitutes unacceptable ethnic disparagement of our Japanese 
co-workers.ﬂ The General Counsel cites no case remotely relevant to the 
wearing of an offensive union button, insignia, or T-shirt that 
concerns no current working conditions, but refers to something 
in the remote past. 
I find that because the offensive ﬁDecember 7, 1941ﬂ in-
scription on the T-shirts refers to an occurrence over 60 years in 
the past and bears no relationship to working conditions at the 
plant, wearing the shirts was not a protected concerted activity. 
I therefore agree with the Company that it did not violate Sec-
tion 8(a)(1) as charged. 
CONCLUSIONS OF 
LAW 1. In Case 33ŒCAŒ14021, the 
Respondent did not violate 
Section 8(a)(1) and (5) of the Act by failing and refusing to 
bargain in good faith, in a meaningful manner and at a mean-
ingful time, regarding the effects of the January 25, 2002 an-

nounced decision to outsource machine shop work, before the 
layoff of machine shop employees on July 1, 2002. 
2. In Case 33ŒCAŒ14088, the 
Respondent did not violate 
Section 8(a)(1) of the Act by threatening to discipline employ-
ees if they wore the ﬁDecembe
r 7, 1941ﬂ T-shirts at work. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended.
3 ORDER The complaints are dismissed. 
                                                           
 3 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 